Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 8/12/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 7-8 directed to an invention non-elected without traverse.  Accordingly, claims 7-8 have been cancelled.

Claim Interpretation
The “consisting substantially of” in the claims is being interpreted as defined by applicant in [0026] of the specification. 
The term “irregular-shaped silica particle” in the claims is being interpreted as defined by applicant in [0023] of the specification.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 1, on which all other method claims depend, requires providing a liquid I consisting substantially of an organic solvent. Liquid A containing silane alkoxide and 
The closest prior art is Zenitani et al., US2014/0057107, which teaches a process of producing irregular shaped silica particles. See the abstract. Zenitani teaches providing a liquid (corresponding to claimed liquid I) containing ammonia and methanol. To this a solution of tetramethoxysilane (a silane alkoxide) and separate solution of ammonia and water are added simultaneously to produce irregular-shaped silica. See Example 1 and claims 10-16. The differences between Zenitani and the instant claims are that a.) the liquid I in the instant claims is required to not contain ammonia (as it can only contain impurities of the organic solvent as required by the language “consisting substantially of an organic solvent”) and b.) the addition rate of the solutions in Zenitani is constant (see [0117]). There is no teaching or suggestion in Zenitani to either remove the ammonia from the liquid I or to adjust the rate of addition of the alkaline solution and the solution containing the silane alkoxide to be in accordance with the variable rate required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736